Citation Nr: 1008975	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-40 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been presented on the 
legal question of whether the character of the Appellant's 
discharge from service is a bar to benefits administered by 
the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Appellant served on active duty from January 1954 to 
August 1957, the character of which is the legal question 
before the Board.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

In January 2008, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998). 


FINDINGS OF FACT

1.  In an administrative decision in September 1984, the RO 
denied the Appellant's claim for VA benefits on the basis 
that the character of his military discharge in August 1957 
was a bar to benefits; after the Appellant was notified of 
the adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision.  

2.  The additional evidence presented since the 
administrative decision in September 1984 by the RO is either 
cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate the 
claim or does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has not been presented on the legal 
question of whether the character of the Appellant's 
discharge from service is a bar to VA benefits.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2008 and in June 2009.  The Appellant was 
notified of the type of evidence necessary to reopen the 
claim, namely, new and material evidence.  The Appellant was 
notified that the claim was previously denied because the 
record showed that his discharge from service in August 1957 
was issued under conditions that were a bar to receipt of VA 
benefits.  He was notified that the evidence must be new and 
relate to this fact.  Specifically, in the March 2008 letter, 
the RO requested copies of medical records showing treatment 
since his separation from service for the mental condition 
that allegedly contributed to his discharge.  Attached to the 
March 2008 letter are regulatory provisions (38 C.F.R. 
§§ 3.12, 3.354), which explain in part the conditions of 
discharge from service that would constitute a bar to the 
payment of VA benefits, unless it is found that the person 
was insane at the time of committing the offense causing such 
discharge, and which explain the determination of insanity.  

The Appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection 
claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence claim). 



As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  
The procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statement of the case in 
January 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has ensured that the Appellant's 
service personnel and treatment records are in the file.  He 
was afforded the opportunity to appear at a personal hearing, 
but he declined a hearing.  The Appellant has not identified 
any additionally available evidence for consideration in his 
appeal.  

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii).  As the Board 
herein determines that new and material evidence has not been 
presented, a VA medical opinion is not required under the 
duty to assist.  In any event, the issue on appeal is a legal 
one and its outcome is not dependent on clinical findings in 
a current medical examination.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Appellant in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In an administrative decision in September 1984, the RO 
denied the Appellant's claim for VA benefits on the basis 
that the character of his military discharge in August 1957 
was a bar to benefits.  It was held that the period of 
service from January 1954 to August 1957 was one continuous 
period of service as the service department reported that the 
Appellant was not eligible for complete separation on 
reenlistment in February 1956. 

The RO notified the Appellant of the adverse determination 
and of his procedural and appellate rights in a September 
1984 letter.  The notice included the Appellant's right to 
appeal the adverse determination by filing a notice of 
disagreement within one year from the date of the letter.  
The RO also informed the Appellant that he had a right to 
file a request for a revision of the character of his 
discharge with the service department discharge review board 
(and a form was included with the notice to be completed and 
sent to the appropriate board for his service).  As the 
Appellant did not file a notice of disagreement, the 
administration decision by the RO in September 1984 became 
final by operation of law, except the claim may be reopened 
if new and material evidence is presented.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the administration 
decision in September 1984 is summarized as follows.  

Documentation obtained from the service department shows that 
the Appellant served on active duty from January 1954 to 
August 1957 and that the character of his discharge was under 
honorable conditions for the period of January 1954 to 
February 16, 1956, when the Appellant reenlisted and that the 
character of his discharge was under other than honorable 
conditions for the period of February 1956 to August 1957 by 
reason of a sentence of general court-martial. 

The record shows that the Appellant was the subject of a 
general court-martial in May 1957 and August 1957, related to 
his absence from his unit without proper authority from June 
1956 to February 1957.  The service department shows that the 
Veteran was not eligible for complete separation from service 
when he reenlisted on February 16, 1956.  

The service treatment records show that at the time of 
examinations in January 1954 and February 1956, the Appellant 
was evaluated as psychiatrically normal.  In October 1954, he 
underwent a psychiatric consultation, whereon he was 
diagnosed with immaturity with emotional instability 
reaction.  There was no evidence of a psychosis.  The 
psychiatrist recommended that the Appellant be separated from 
service on the basis that he could not be rehabilitated to 
the extent where he may be expected to become a satisfactory 
soldier.  

Current Claim to Reopen

As the unappealed administrative decision in September 1984 
by the RO became final based on the evidence then of record, 
new and material evidence is required to reopen the claim.  
38 U.S.C.A. § 5108.  

As the Appellant's application to reopen the claim was 
received after August 2001, the current regulatory definition 
of new and material evidence applies.

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The additional evidence presented since the administration 
decision in September 1984 consists of a copy of a decision 
of the Social Security Administration, dated in July 1989, 
showing that the Appellant was awarded disability benefits on 
the basis of a back disability and depression, having onset 
in the 1970s and 1980s.  The evidence does not relate to an 
unestablished fact needed to substantiate the claim, that is, 
evidence of an affirmative defense to the unfavorable 
character of discharge, that is, the defense of insanity at 
the time of offense, leading to a general court martial, or 
evidence that the Appellant's discharge was upgraded by a 
board of correction of records.  For this reason, the records 
of the Social Security Administration do not constitute new 
and material evidence as the record do not raise a reasonable 
possibility of substantiating the claim. 

The additional evidence also consists of a copy of a military 
service certification, dated in October 1977, showing a 
general discharge for service from January 1954 to February 
16, 1956.  This evidence is cumulative, that is, supporting 
evidence of previously considered evidence, namely, 
documentation obtained from the service department that the 
Appellant's service for the period of January 1954 to 
February 16, 1956, was characterize as under honorable 
conditions.  And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

In his statements, the Appellant related the cause of his 
prolonged unauthorized absence from his military unit that 
resulted in a general court-martial.  He indicated that he 
enlisted in January 1954 for a four-year term of service, and 
was discharged in August 1957.  He described his childhood 
and suggested that his upbringing may have affected his 
decision-making when dealing with problems at the end of his 
military service.  He related that preceding his unauthorized 
absence, he met a woman with a baby and married her, 
struggled financially to support her, and then learned that 
his wife was still married to another man who came and took 
her back to their previous home.  

Upset over these circumstances, at about the same time, the 
Veteran stated that he was stopped for a traffic violation 
and was informed that he would be placed in the stockade for 
driving on base without car insurance.  He eluded the 
sergeant who had come to escort him back to base, and he 
began months of "drifting about".  He was eventually 
arrested by federal and military authorities, court-
martialed, was sent to a retraining group, and discharged 
after his stint at the group did not go well as he was 
harassed.  

This evidence does not relate to an unestablished fact needed 
to substantiate the claim, that is, evidence of an 
affirmative defense to the unfavorable character of 
discharge, that is, the defense of insanity at the time of 
offense, leading to a general court martial, or evidence that 
the Appellant's discharge was upgraded by a board of 
correction of records.  For this reason, the Appellant's 
statements are not new and material evidence as the 
statements do not raise a reasonable possibility of 
substantiating the claim.  

As the additional evidence is not new and material, the 
benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented on the 
legal question of whether the character of the Appellant's 
discharge from service is a bar to VA benefits is not 
reopened, the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


